Citation Nr: 1550308	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating prior to December 23, 2014, and in excess of 10 percent disabling thereafter, for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1958 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted service connection for bilateral hearing loss, and assigned an initial non-compensable disability effective from September 28, 2012.  A February 2015 rating decision granted a disability rating of 10 percent, effective December 23, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. VA audiometric testing in October 2013 revealed a 45 decibel puretone threshold average and 94 percent speech discrimination in the right ear, and a 48 puretone threshold average and 94 percent speech discrimination in the left ear.

2. VA audiometric testing in February 2015 revealed a 45 decibel puretone threshold average and 78 percent speech discrimination in the right ear, and a 50 puretone threshold average and 80 percent speech discrimination in the left ear.


CONCLUSIONS OF LAW

1. For the appeal period prior to December 23, 2014, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2. For the appeal period from December 23, 2014, forward, the criteria for a rating in excess of 10 percent have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claim for a higher initial rating for bilateral hearing loss disability arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability. Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014);    38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the Veteran's service treatment records. No post-service private or VA treatment records were identified by the Veteran. He was afforded VA medical examinations in October 2013 and February 2015 in connection with his claims for bilateral hearing loss and tinnitus.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2013 and February 2015 VA examinations are adequate for rating purposes.  The examinations included puretone threshold and speech discrimination evaluations of the Veteran.  Further, these VA examinations addressed all the relevant rating criteria for rating bilateral hearing loss, including the functional impact of hearing loss upon ordinary conditions of daily life and work.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under              38 U.S.C.A. § 5103A and 38 C.F.R. 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule). The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R.   § 4.3 (2015). 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four. 38 C.F.R. § 4.85 (2015). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There are certain exceptional patterns of hearing impairment: When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, and when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted." The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information. Martinak, 21 Vet. App. at 455.

Bilateral Hearing Loss Rating Analysis

The Veteran is service connected for bilateral hearing loss, which was initially rated as zero percent disabling and rated as 10 percent rating from December 23, 2014. The Veteran claims that he should have been granted a compensable rating, and that the current 10 percent disability rating does not accurately reflect his degree of hearing loss. 

After a review of all the evidence, lay and medical, the Board finds that, prior to December 23, 2014, a compensable disability rating is not warranted for bilateral hearing loss. From December 23, 2014, forward, disability rating in excess of 10 percent is not warranted for bilateral hearing loss. VA audiometric testing performed in October 2013 revealed Level I hearing loss bilaterally, indicating a non-compensable hearing loss disability. VA audiometric testing performed in February 2015 revealed Level III hearing loss in the right ear and Level IV hearing loss in the left ear, indicating a hearing loss disability rating of 10 percent, and no higher, from December 23, 2014.

On the authorized audiological evaluation in October 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
50
70
LEFT
10
25
50
55
60

The average pure tone threshold in decibels of the 1000, 2000, 3000, and 4000 Hertz readings was 45 in the right ear and 47.5 in the left ear. Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear. 

Using Table VI, the Veteran's October 2013 examination results revealed Level I hearing loss bilaterally. Combining these levels according to Table VII results in a noncompensable rating.

On the authorized audiological evaluation in February 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
55
60
LEFT
15
25
50
60
65

The average pure tone threshold in decibels of the 1000, 2000, 3000, and 4000 Hertz readings was 45 in the right ear and 50 in the left ear. Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 80 in the left ear.

Using Table VI, the Veteran's February 2015 examination results revealed Level III hearing loss in the right ear and Level IV hearing loss in the left ear. Combining these levels according to Table VII results in a 10 percent disability rating.

Both examiners diagnosed the Veteran with bilateral sensorineural hearing loss. Both examinations appear to be valid for rating purposes, as inconsistencies were not indicated by the examiners during testing.

The Board finds that puretone thresholds reported in both VA examination reports were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz). Further, the VA examination reports did not reflect both a puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz, in either ear. Thus, the provisions of 38 C.F.R.    § 4.86 for exceptional patterns of hearing impairment do not apply in this case.

In his initial claim, the Veteran reported current hearing difficulties, including  having to turn up the volume on the TV and radio in order to understand what is being said, as well as difficulty hearing in social situations. The Veteran is competent to describe the effects of the hearing loss on his daily functioning, and the Board finds that he is credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria, which specifically contemplates speech discrimination ability or inability. The February 2015 VA examination report included thorough hearing examinations and the February 2015 VA examiner noted no functional impact of the Veteran's hearing loss on ordinary conditions of daily life. Martinak, 21 Vet. App. at 455. The Board emphasizes that disability ratings are derived by a mechanical application of the Rating Schedule. Lendenmann, 3 Vet. App. at 349.

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable disability rating for bilateral hearing loss prior to December 23, 2014, and in excess of 10 percent thereafter, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R.    § 3.321(b)(1) (2015) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Board recognizes and has considered the Veteran's complaints of difficulty with hearing and understanding people with background noise present. The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes such inability to understand certain words in conversation. The functional limitations imposed by the Veteran's hearing loss are specifically contemplated by the criteria discussed above; including the effect of the Veteran's hearing loss on his occupation and daily life. As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under in this case. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Neither the Veteran nor the evidence suggests unemployability due to the service-connected hearing loss or tinnitus. Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

An initial compensable rating prior to December 23, 2014, and in excess of 10 percent thereafter, for bilateral hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


